DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites, “a workpiece transfer part that reciprocates between a first position and a second position and transfers the workpiece” which includes the generic placeholder of “workpiece transfer part” followed by the functional limitation “transfers the workpiece” and needs to be interpreted under the requirements of 35 U.S.C 112(f). A corresponding structure to the workpiece transfer part is not disclosed in the applicant’s specifications.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “transfers the workpiece” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2-4, 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 1 and 3 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites “A resin molding device, in which a workpiece in which an electronic component is mounted on a thin plate type carrier”. It is unclear if the electronic component is mounted on the workpiece or the thin plate type carrier, and thus is indefinite for failing to particularly point out and distinctly claim the subject matter.
Claim 3 recites, “the holder plate, a positioning part that is aligned and mounted in a measuring unit provided in a resin supply part is provided”. It is unclear if the positioning part is aligned and mounted in both the measuring unit, and thus is indefinite for failing to particularly point out and distinctly claim the subject matter
The term “thick plate thickness” in claim 1 is a relative term which renders the claim indefinite. The term “thick plate thickness” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In “thick plate thickness”, the thickness of a thick plate is not defined in the specification and thus is a relative term.
The phrase “a thin plate type carrier” in claim 1 comprises of relative term “thin” and the term “type” which renders the claim indefinite. The terms “type” and “thin” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In “a thin plate type carrier”, the thiness of the “thin plate type carrier” is not defined in the specification and thus is a relative term. Likewise, in “a thin plate type carrier”, the type of “thin plate type carrier” is not defined in the specification and thereby renders the scope of the claim unascertainable. 
Claim 2 recites the limitation "the way" in lines 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the previous process" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the central part" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitations "the depth" and “the height” in lines 1 and 2 respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim limitation “1” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The generic place holder of a workpiece transfer part does not have a disclosed corresponding structure to the functional limitation of “transfers the workpiece” in the applicant’s specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Maeyama et al. (US 9738014 B2, hereinafter “Maeyama”) in view of Takada (TW 201801882 A, hereinafter “Takada”)
Regarding claim 1, Maeyama explicitly discloses a resin molding device (resin molding device depicted in Fig. 1), in which a workpiece (work W [column 6, line 45-65]) in which an electronic component (semiconductor chips [column 6, line 45-65]) is mounted on a thin plate type carrier (carrier plate K which is a metal plate that is equivalent to a wafer [column 6, line 45-65]) and a mold resin are loaded into a mold frame and compressed and molded (the resin molding machine performs compression molding  with an upper and lower die [column 6, line 20-25]), comprising a workpiece transfer part (work conveying mechanism H [column 7, line 20-25]) that reciprocates between a first position and a second position and transfers the workpiece (the work conveying mechanism comprises of a robot 2. Said robot 2 moves along a guiding rail 4 to transport the work W [Column 7, line 20-35; Column 8 line 29-35]).
Maeyama further explicitly discloses the robot 2 to comprise of a robot hand which is formed into a U-shape so that an outer part of the work W can be held without holding the center. The robot analogous to the transfer part main body, however Maeyama is silent on a holder plate and the associated limitations from claim 1.
In an analogous art Takada explicitly discloses a wafer which is analogous to the workpiece. A substrate 1 has a semiconductor wafer and a plurality of electrical components mounted thereon (Page 3, Paragraph 6). The substrate 1 in this embodiment is a thin resin substrate, however can correspond to a plug-in board, which can comprise of a lead frame, a wiring substrate, a wafer, a ceramic substrate [Page 5, Paragraph 1]. Said substrate 1 is portable and is depicted in Fig. 6A on a conveyance mechanism 10 [Page 5, Paragraph 1]. Takada further discloses that that during transportation on a claw, the substrate suppresses deflection, due to its suitable width, and is thus transported by the claw stably.  [Page 3, Paragraph 4].
A Person of ordinary skill in the art (hereinafter “POSITA”) at the time of the invention, would have found it obvious to modify Maeyama in view of Takada such that the workpiece (Maeyama, work W) is mounted on a portable substrate as the width of said substrate can allow for more stable transport on the robot 1 as evidenced by Takada. 
Therefore in addressing claim 1, Maeyama in view of Takada explicitly discloses a resin molding device (resin molding device depicted in Fig. 1), in which a workpiece (work W [column 6, line 45-65]) in which an electronic component (semiconductor chips [column 6, line 45-65]) is mounted on a thin plate type carrier (carrier plate K which is a metal plate that is equivalent to a wafer [column 6, line 45-65]) and a mold resin are loaded into a mold frame and compressed and molded (the resin molding machine performs compression molding  with an upper and lower die [column 6, line 20-25]), comprising a workpiece transfer part (work conveying mechanism H [column 7, line 20-25]) that reciprocates between a first position and a second position and transfers the workpiece (the work conveying mechanism comprises of a robot 2. Said robot 2 moves along a guiding rail 4 to transport the work W [Column 7, line 20-35; Column 8 line 29-35]) wherein, in the workpiece transfer part, a holder plate (substrate) larger than an external form of the workpiece and having a thick plate thickness is mounted on a transfer part main body (robot 1 which comprises of a robot hand 1 is capable of holding the work w and thus the substrate), and wherein the workpiece that is positioned with respect to and overlaps the holder plate based on the external form is transferred (the robot hand 1 overlaps with the work w, and thus the substrate as depicted in Maeyama Fig. 2B).
Regarding claim 2, Maeyama in view of Takada, explicitly discloses the resin molding device (resin molding device depicted in Maeyama Fig. 1) according to claim 1, wherein, in order to process the workpiece (work W [Maeyama, column 6, line 45-65])  in a processing part (analogous to the processing part are a work feed station A, resin feeding section B, press section C, work examination section D, thermally curing section E and a work accommodation section F, as depicted in Maeyama, Fig. 1) provided on the way when the workpiece is transferred between the first position and the second position in the workpiece transfer part (the work conveying mechanism comprises of a robot 2. Said robot 2 moves along a guiding rail 4 to transport the work W from the work feed station A to the work accommodation section F [Column 7, line 20-35; Column 9 line 29-35]), the workpiece that is mounted on the holder plate (Maeyama in view of Takada, modifies the workpiece such that it is mounted to a portable substrate as previously mentioned in claim 1 above) is transferred to the processing part for each holder plate.	Regarding claim 3, Maeyama in view of Takada explicitly discloses the resin molding device (resin molding device depicted in Maeyama Fig. 1) according to claim 1, wherein, in the holder plate (Maeyama in view of Takada, modifies the workpiece such that it is mounted to a portable substrate as previously mentioned in claim 1 above), a positioning part (work mounting part 22) that is aligned and mounted in a measuring unit (weight unit 23) provided in a resin supply part (Resin Feeding section B) is provided (In the resin feeding section B, the work W is mounted onto the work mounting part 22 such that liquid resin can be fed onto the work and the amount dispensed is determined by the weight unit 23 [Maeyama, Column 11, lines 60-67; Column 12, lines 1-15]).
Regarding claim 4, Maeyama in view of Takada, explicitly discloses the resin molding device according to claim 1, wherein the workpiece transfer part (the work conveying mechanism comprises of a robot 2. Said robot 2 moves along a guiding rail 4 to transport the work W [Column 7, line 20-35; Column 9 line 29-35]) reciprocates between a reception position (position wherein after liquid resin is applied to the work, the robot hand 1 conveys the work to from the resin feeding section to the press section C) at which the workpiece (work W [Maeyama, column 6, line 45-65])   is received in the previous process (process wherein liquid resin is applied to the work in the resin feeding section B [Maeyama, column 12, line 50-62]) and a delivery position (the position wherein the robot hand delivers the work to the press section C [Maeyama, column 12, line 50-62]) at which the workpiece is delivered to a loader (loader 32 [Maeyama, column 13, line 30-32]) into which the workpiece is loaded in the mold frame (press unit 26 [Maeyama, column 13, line 30-32]).
Regarding claim 8, Maeyama in view of Takada, explicitly discloses all of the limitations of claim 1, however is silent on the holder plate (substrate) being a metal plate
In an analogous art, Takada further explicitly discloses the substrate 1 in this embodiment is a thin resin substrate, however can correspond to a plug-in board, which can comprise of a lead frame, a wiring substrate, a wafer, a ceramic substrate [Page 5, Paragraph 1].
A POSITA at the time of the invention would have found it obvious to modify Maeyama in view of Takada, further in view of Takada such that the substrate comprises of a lead frame, a wiring substrate, a wafer, a ceramic substrate. A POSITA at the time of the invention would be motivated to do so that the substrate corresponds to a plug-in board. The Lead frame is analogous to the metal plate.
Therefore, Maeyama in view of Takada, explicitly discloses the resin molding device (resin molding device depicted in Maeyama Fig. 1) according to claim 1, wherein the holder plate (substrate) is a metal plate (the substrate comprises of a lead frame).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Maeyama et al. (US 9738014 B2, hereinafter “Maeyama”) in view of Takada (TW 201801882 A, hereinafter “Takada”) as applied to claim 1, and in further view of Mori (JP 2013069732 A).
	Regarding claims 5-7, Maeyama in view of Takada explicitly disclose all of the limitations of claim 1, such as the holder plate (substrate to which the work w is mounted to. Said substrate is portable and allows for more stable transport, [claim 1 rejection above]), the workpiece (work W, comprises of a carrier k which is equivalent to a wafer [Maeyama, column 6, line 45-65]), and the electronic component (semiconductor chips [column 6, line 45-65]). 
	Maeyama in view of Takada does not explicitly disclose:
The limitation of claim 5, wherein there is a concave part formed in the holder plate
The limitation of claim 6 wherein the electronic component is supported in the concave part with an auxiliary plate.
The limitation of claim 7, wherein the depth of the concave part is equal to the height of the electronic component mounted to the workpiece.
In an analogous art, Mori explicitly discloses a wafer stage 5 (also called a substrate holding unit) that holds a wafer 12. More specifically the wafer stage includes a wafer chuck 21 that holds the wafer 12 by an attractive force. On said wafer chuck a coplanar plate 22 has a surface of equivalent height to the surface of the wafer and is disposed on the periphery of the wafer. The wafer chuck 21 is held by the wafer stage via a mechanical means applied by a stage drive mechanism 23. The coplanar plate 22 comprises of a gap space as depicted in Fig. 3B, such that a specific gas (pentafluoropropane) can fill said space [Page 4, Paragraph 3]. The gas (pentafluoropropane) is applied to a gap, such that after pressing a mold to a substrate with uncured resin, the pull force required for removal is lowed thus increasing the performance of release [Page 2, Background art]. Said gas is supplied by a gas supply mechanism 4 [Page 3, Last Paragraph; Page 4, Paragraph 1].
A POSITA at the time of the invention would have found it obvious to modify Maeyama in view of Takada, in further view of Mori, such that the Resin molding device comprises of a gas supply mechanism 4 to supply gas (pentafluoropropane), and a coplanar plate 22 on the substrate which the work is mounted to. 
 The coplanar plate 22 reads on the limitation of claim 5 wherein a concave part is formed on the holder plate, as the coplanar plate 22 creates a gap analogous to the concave part. 
The coplanar plate has a surface of equivalent height to the surface of the work and thus the components said work is comprised of such as the electronic component (semiconductor chips) and carrier plate k (carrier k which is equivalent to a wafer). Therefore, the limitation of claim 6 is read upon as the electronic component (semiconductor chips) is supported by the carrier plate k, which is analogous to the auxiliary plate. Furthermore, the limitation of claim 7 is read upon as the electronic component (semiconductor chips) as the depth of the concave part (gap) is equal to the height of the electronic component mounted to the workpiece (the coplanar plate 22 is of equivalent height to the work). 
Said POSITA would be motivated to do so as, the coplanar plate, in combination with the gas supply mechanism, allows for improved performance in the removal of the wafer after pressing against a mold  
Therefore, in addressing claim 5, Maeyama in view of Takada and Mori, explicitly disclose the resin molding device  (resin molding device depicted in Fig. 1, Maeyama) according to claim 1, wherein a concave part (gap provided by the coplanar plate 22) is formed in the holder plate (substrate), the electronic component (semiconductor chips, Maeyama) mounted on the workpiece (work w, Maeyama) is housed in the concave part, and the workpiece is supported in an overlapping manner (the workpiece is in the gap and thus is overlapping).
Therefore, in addressing claim 6, Maeyama in view of Takada and Mori, explicitly disclose the resin molding device (resin molding device depicted in Fig. 1) according to claim 5, wherein the electronic component (semiconductor chips, Maeyama) is 30supported in the concave part with an auxiliary plate (substrate or carrier k) provided at least in the central part of the concave part.
Therefore, in addressing claim 7, Maeyama in view of Takada and Mori, explicitly disclose the resin molding device (resin molding device depicted in Fig. 1) according to claim 6, wherein the depth of the concave part (gap provided by the coplanar plate 22) is -11-File:107381usfequal to the height of the electronic component (semiconductor chips, Maeyama) mounted on the workpiece (work w, Maeyama), and the entire mounted electronic component is supported by the concave part (The semiconductor chip is mounted to the carrier k which is mounted to the substrate. Said substrate comprises of the coplanar plate 22 which is of equal height to the semiconductor chip as evidenced by Mori).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W HATCH/               Examiner, Art Unit 1754                                                                                                                                                                                         

/SEYED MASOUD MALEKZADEH/               Primary Examiner, Art Unit 1754